Larrabee, J.
The record in this cause shows that a writ of inquiry was awarded, and the plaintiff’s damages assessed, without a default having been first entered against the defendant. It also appears that after the demurrer was overruled, the defendant filed a plea of the general issue. There is nothing to show that this plea was not properly filed, and an issue formed. Yet, notwithstanding this state of facts, a writ of inquiry was awarded, and damages assessed.
The judgment of the district court must be reversed, and the cause remanded for further proceedings.
Judgment reversed.